DETAILED ACTION

Applicant’s response filed on 06/28/2022 has been fully considered. Claims 1-18 are pending. Claim 1 is amended.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Nagano et al. (WO 2017/056653 A1, US 2018/0265625 A1 is English language equivalent and is used for citation).
Regarding claim 1, Nagano teaches a prepreg comprising reinforcement fiber impregnated with an epoxy resin composition [0020], wherein the reinforcement fiber is carbon fiber [0127, 0128], which reads on a prepreg comprising a fiber-reinforced substrate composed of a carbon fiber, and an epoxy resin composition with which the fiber-reinforced substrate is partially or wholly impregnated as claimed. Nagano teaches that the epoxy resin composition comprises [0014, 0066, 0091, 0092] an epoxy resin as represented by Formula [0015, 0092] 
    PNG
    media_image1.png
    481
    471
    media_image1.png
    Greyscale
 [0016, 0023], wherein each R1 is a hydrogen atom, R6 are each a substituent group selected from the group consisting of an alkyl group containing 1 to 10 carbon atoms, a cycloalkyl group containing 6 to 15 carbon atoms, an aryl group containing 6 to 18 carbon atoms, a hydrogen atom, and a halogen atom, and each k is an integer of 0 to 4 [0017, 0023, 0025, 0026], wherein the epoxy resin as represented by the Formula accounts for 5 parts by mass or more and less than 30 parts by mass relative to the total epoxy resin quantity which accounts for 100 parts by mass [0029], wherein a polyfunctional amine type epoxy resin is optionally contained in addition to the epoxy resin as represented by the Formula [0071], wherein the polyfunctional amine type epoxy resin is tetraglycidyl diaminodiphenyl sulfone, tetraglycidyl xylylene diamine, triglycidyl aminophenol, triglycidyl aminocresol, or halogen-substituted, or alkyl-substituted forms thereof [0073], wherein the polyfunctional amine type epoxy resin accounts for 20 to 70 parts by mass relative to the total epoxy resin quantity which accounts for 100 parts by mass [0078], wherein an epoxy resin having an epoxy equivalent of 300 to 5,000 and having a bisphenol backbone is optionally added [0099], wherein the epoxy resin having a bisphenol backbone accounts for 20 to 60 parts by mass relative to the total epoxy resin quantity which accounts for 100 parts by mass [0103], wherein the epoxy resin composition optionally further comprises another epoxy resin component in addition to the epoxy resin as represented by the Formula, wherein the other epoxy resin component is phenol novolac type epoxy resin, cresol novolac type epoxy resin, resorcinol type epoxy resin, dicyclopentadiene type epoxy resin, epoxy resin with a biphenyl backbone, epoxy resin with a fluorene backbone, epoxy resin with a bisphenol backbone, or halogen-substituted, alkyl-substituted, or hydrogenated forms of such epoxy resin having a bisphenol backbone [0113], which reads on wherein the epoxy resin composition includes an epoxy resin, wherein the epoxy resin contains an epoxy resin having a glycidyl amine structure, and the blending amount of the epoxy resin having a glycidyl amine structure is from 5 to less than 100 parts by mass with respect to 100 parts by mass of the total epoxy resin. Nagano teaches that the epoxy resin composition optionally further comprises [0014, 0066, 0091, 0092] dicyandiamide to work as amine curing agent [0092], wherein the dicyandiamide is optionally used in combination with a curing agent for epoxy resin [0096], wherein the curing agent for epoxy resin is optionally an aromatic polyamine [0065] that is 3,3′-diisopropyl-4,4′-diaminodiphenyl methane, 3,3′-di-t-butyl-4,4′-diaminodiphenyl methane, 3,3′-diethyl-5,5′-dimethyl-4,4′-diaminodiphenyl methane, 3,3′-di-t-butyl-5,5′-dimethyl-4,4′-diaminodiphenyl methane, 3,3′,5,5′-tetraethyl-4,4′-diaminodiphenyl methane, 3,3′-diisopropyl-5,5′-diethyl-4,4′-diaminodiphenyl methane, 3,3′-di-t-butyl-5,5′-diethyl-4,4′-diaminodiphenyl methane, 3,3′-di-t-butyl-5,5′-diisopropyl-4,4′-diaminodiphenyl methane, and 3,3′,5,5′-tetra-t-butyl-4,4′-diaminodiphenyl methane [0069], which optionally reads on wherein the epoxy resin composition further includes dicyandiamide, and an aromatic amine represented by the Formula (1), wherein the aromatic amine has at least one substituent other than a hydrogen atom in an ortho position with respect to an amine group, and, in Chemical Formula (1), R1 to R8 each independently represent any of a hydrogen atom, and an aliphatic substituent having 1 to 4 carbon atoms, at least one of the substituents is the aliphatic substituent having 1 to 4 carbon atoms, and X represents -CH2- as claimed.
Nagano does not teach with sufficient specificity wherein the blending amount of the epoxy resin having a glycidyl amine structure is from 40 to 85 parts by mass with respect to 100 parts by mass of the total epoxy resin. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Nagano’s polyfunctional amine type epoxy resin that is tetraglycidyl diaminodiphenyl sulfone, tetraglycidyl xylylene diamine, triglycidyl aminophenol, triglycidyl aminocresol, or halogen-substituted, or alkyl-substituted forms thereof to modify Nagano’s epoxy resin composition, to use Nagano’s epoxy resin having a bisphenol backbone and/or Nagano’s other epoxy resin component that is phenol novolac type epoxy resin, cresol novolac type epoxy resin, resorcinol type epoxy resin, dicyclopentadiene type epoxy resin, epoxy resin with a biphenyl backbone, epoxy resin with a fluorene backbone, epoxy resin with a bisphenol backbone, or halogen-substituted, alkyl-substituted, or hydrogenated forms of such epoxy resin having a bisphenol backbone to modify Nagano’s epoxy resin composition, and to optimize the total parts by mass of Nagano’s epoxy resin as represented by Formula 
    PNG
    media_image1.png
    481
    471
    media_image1.png
    Greyscale
 and Nagano’s polyfunctional amine type epoxy resin to be from 40 to 85 parts by mass relative to Nagano’s total epoxy resin quantity which accounts for 100 parts by mass, which would read on wherein the blending amount of the epoxy resin having a glycidyl amine structure is from 40 to 85 parts by mass with respect to 100 parts by mass of the total epoxy resin as claimed. One of ordinary skill in the art would have been motivated to do so because Nagano teaches that the epoxy resin as represented by the Formula accounts for 5 parts by mass or more and less than 30 parts by mass relative to the total epoxy resin quantity which accounts for 100 parts by mass [0029], that if it is less than 5 parts by mass, the resulting cured epoxy resin will lack in elastic modulus, possibly leading to a fiber reinforced composite material with a decreased compressive strength [0029], that if it is 30 mass % or more, it will lead to a cured epoxy resin having a decreased nominal compressive strain at break, possibly resulting in a fiber reinforced composite material lacking in interlaminar toughness [0029], that a polyfunctional amine type epoxy resin [0071] that is tetraglycidyl diaminodiphenyl sulfone, tetraglycidyl xylylene diamine, triglycidyl aminophenol, triglycidyl aminocresol, or halogen-substituted, or alkyl-substituted forms thereof [0073] is optionally contained in addition to the epoxy resin as represented by the Formula [0071], that the addition of such a polyfunctional amine type epoxy resin serves to minimize the viscosity increase in the epoxy resin composition while ensuring the production of a cured epoxy resin having a required elastic modulus and heat resistance and a fiber reinforced composite material having a largely improved compression strength [0071], that the polyfunctional amine type epoxy resin accounts for 20 to 70 parts by mass relative to the total epoxy resin quantity which accounts for 100 parts by mass [0078], that if it is less than 20 parts by mass, the resulting cured epoxy resin will lack in elastic modulus, possibly leading to a fiber reinforced composite material with a decreased compression strength [0078], that if it is more than 70 parts by mass, the crosslink density can increase very largely  to cause a very large decrease in elongation percentage, possibly leading to a cured resin with a very small strain at compression failure [0078], that an epoxy resin having an epoxy equivalent of 300 to 5,000 and having a bisphenol backbone is optionally added [0099], that the epoxy resin having a bisphenol backbone accounts for 20 to 60 parts by mass relative to the total epoxy resin quantity which accounts for 100 parts by mass [0103], that if it is less than 20 parts by mass, the resulting cured epoxy resin will lack in plastic deformability, possibly leading to a fiber reinforced composite material with an insufficient interlaminar toughness [0103], that if it is more than 60 parts by mass, the resulting cured epoxy resin will lack in heat resistance, possibly leading to a fiber reinforced composite material that suffers from warp and distortion during its molding [0103], and that the epoxy resin composition optionally further comprises another epoxy resin component in addition to the epoxy resin as represented by the Formula, wherein the other epoxy resin component is phenol novolac type epoxy resin, cresol novolac type epoxy resin, resorcinol type epoxy resin, dicyclopentadiene type epoxy resin, epoxy resin with a biphenyl backbone, epoxy resin with a fluorene backbone, epoxy resin with a bisphenol backbone, or halogen-substituted, alkyl-substituted, or hydrogenated forms of such epoxy resin having a bisphenol backbone [0113], which means that the total parts by mass of Nagano’s epoxy resin as represented by the Formula and Nagano’s polyfunctional amine type epoxy resin relative to Nagano’s total epoxy resin quantity which accounts for 100 parts by mass would have affected elastic modulus, nominal compressive strain at break, elongation percentage, strain at compression failure, plastic deformability, and heat resistance of the resulting cured epoxy resin, and would have affected compressing strength, interlaminar toughness, and warp and distortion during molding of the resulting fiber reinforced composite material, which means that optimizing the total parts by mass of Nagano’s epoxy resin as represented by the Formula and Nagano’s polyfunctional amine type epoxy resin relative to Nagano’s total epoxy resin quantity which accounts for 100 parts by mass would have been optimizing elastic modulus, nominal compressive strain at break, elongation percentage, strain at compression failure, plastic deformability, and heat resistance of the resulting cured epoxy resin, for optimizing compressing strength and interlaminar toughness of the resulting fiber reinforced composite material, and for minimizing warp and distortion during molding of the resulting fiber reinforced composite material.
Nagano does not teach a specific embodiment wherein the epoxy resin composition further includes dicyandiamide, and an aromatic amine represented by the Formula (1) as claimed. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Nagano’s dicyandiamide in combination with a curing agent for epoxy resin to modify Nagano’s epoxy resin composition and to select Nagano’s aromatic polyamine that is 3,3′-diisopropyl-4,4′-diaminodiphenyl methane, 3,3′-di-t-butyl-4,4′-diaminodiphenyl methane, 3,3′-diethyl-5,5′-dimethyl-4,4′-diaminodiphenyl methane, 3,3′-di-t-butyl-5,5′-dimethyl-4,4′-diaminodiphenyl methane, 3,3′,5,5′-tetraethyl-4,4′-diaminodiphenyl methane, 3,3′-diisopropyl-5,5′-diethyl-4,4′-diaminodiphenyl methane, 3,3′-di-t-butyl-5,5′-diethyl-4,4′-diaminodiphenyl methane, 3,3′-di-t-butyl-5,5′-diisopropyl-4,4′-diaminodiphenyl methane, or 3,3′,5,5′-tetra-t-butyl-4,4′-diaminodiphenyl methane as Nagano’s curing agent for epoxy resin, which would read on wherein the epoxy resin composition further includes dicyandiamide, and an aromatic amine represented by the Formula (1), wherein the aromatic amine has at least one substituent other than a hydrogen atom in an ortho position with respect to an amine group, and, in Chemical Formula (1), R1 to R8 each independently represent any of a hydrogen atom, and an aliphatic substituent having 1 to 4 carbon atoms, at least one of the substituents is the aliphatic substituent having 1 to 4 carbon atoms, and X represents -CH2- as claimed. One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for improving nominal compressive strain at break of the resulting cured epoxy resin composition, for obtaining a good balance among curability at low temperatures, elastic modulus, elongation percentage, and high storage stability of Nagano’s epoxy resin composition, and for modifying curing properties of Nagano’s epoxy resin composition because Nagano teaches that commonly, trade-off relation exists between the elastic modulus and nominal compressive strain at break of cured epoxy resin [0066], that in the epoxy resin composition, greater importance is optionally attached to strain [0066], that that the epoxy resin composition optionally further comprises [0014, 0066, 0091, 0092] dicyandiamide to work as amine curing agent [0092], that the use of dicyandiamide as amine curing agent is effective because of a good balance among curability at low temperatures, elastic modulus, and elongation percentage, as well as high storage stability of the resin composition although inferior in heat resistance compared with the use of diaminodiphenyl sulfone or a derivative or isomer thereof [0093], that the dicyandiamide is optionally used in combination with a curing agent for epoxy resin [0096], and that the curing agent for epoxy resin is optionally an aromatic polyamine [0065] that is 3,3′-diisopropyl-4,4′-diaminodiphenyl methane, 3,3′-di-t-butyl-4,4′-diaminodiphenyl methane, 3,3′-diethyl-5,5′-dimethyl-4,4′-diaminodiphenyl methane, 3,3′-di-t-butyl-5,5′-dimethyl-4,4′-diaminodiphenyl methane, 3,3′,5,5′-tetraethyl-4,4′-diaminodiphenyl methane, 3,3′-diisopropyl-5,5′-diethyl-4,4′-diaminodiphenyl methane, 3,3′-di-t-butyl-5,5′-diethyl-4,4′-diaminodiphenyl methane, 3,3′-di-t-butyl-5,5′-diisopropyl-4,4′-diaminodiphenyl methane, or 3,3′,5,5′-tetra-t-butyl-4,4′-diaminodiphenyl methane [0069].
Regarding claim 2, Nagano teaches that the dicyandiamide is optionally used in combination with a curing catalyst for dicyandiamide or a curing agent for epoxy resin [0096], and that such curing catalysts for dicyandiamide to be combined include urea based catalysts [0096], which optionally reads on wherein the epoxy resin composition further includes a urea-based accelerator as claimed.
Nagano does not teach a specific embodiment wherein the epoxy resin composition further includes a urea-based accelerator. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Nagano’s curing catalysts for dicyandiamide that are urea based catalysts to modify Nagano’s epoxy resin composition, which would read on wherein the epoxy resin composition further includes a urea-based accelerator as claimed. One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for providing curing catalysis for Nagano’s dicyandiamide in Nagano’s epoxy resin composition because Nagano teaches that the dicyandiamide is optionally used in combination with a curing catalyst for dicyandiamide or a curing agent for epoxy resin [0096], and that such curing catalysts for dicyandiamide to be combined include urea based catalysts [0096].
Regarding claim 3, Nagano teaches that the dicyandiamide is optionally used in combination with a curing catalyst for dicyandiamide or a curing agent for epoxy resin [0096], that such curing catalysts for dicyandiamide to be combined include urea based catalysts [0096], that in examples, the amount of DCMU99 [0211] that is 3-(3,4-dichlorophenyl)-1,1-dimethylurea, curing accelerator [0203], is 3 parts by mass [0211], that the amount of DICY7 [0211] that is dicyandiamide [0197] is 5.3, 5.9, 5.4, 6, 5, or 9 parts by mass [0211], and that the amount of epoxy resin is 100 parts by mass [0211], which optionally reads on wherein a total amount of the dicyandiamide and the urea-based accelerator is 8.3, 8.9, 8.4, 9, 8, or 12 parts by mass with respect to 100 parts by mass of the epoxy resin.
Nagano does not teach a specific embodiment wherein a total amount of the dicyandiamide and the urea-based accelerator is from 2 to 12 parts by mass with respect to 100 parts by mass of the epoxy resin. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Nagano’s curing catalysts for dicyandiamide that are urea based catalysts to modify Nagano’s epoxy resin composition, and to select the total parts by mass of Nagano’s dicyandiamide and Nagano’s curing catalysts for dicyandiamide to be 8.3, 8.9, 8.4, 9, 8, or 12 parts by mass with respect to 100 parts by mass of Nagano’s epoxy resin, which would read on wherein a total amount of the dicyandiamide and the urea-based accelerator is 8.3, 8.9, 8.4, 9, 8, or 12 parts by mass with respect to 100 parts by mass of the epoxy resin as claimed. One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for providing curing catalysis for Nagano’s dicyandiamide in Nagano’s epoxy resin composition because Nagano teaches that the dicyandiamide is optionally used in combination with a curing catalyst for dicyandiamide or a curing agent for epoxy resin [0096], and that such curing catalysts for dicyandiamide to be combined include urea based catalysts [0096], and because it would have been beneficial for providing an amount of Nagano’s dicyandiamide and Nagano’s curing catalysts for dicyandiamide that is effective for catalyzing curing and providing curing because Nagano teaches that in examples, the amount of DCMU99 [0211] that is 3-(3,4-dichlorophenyl)-1,1-dimethylurea, curing accelerator [0203], is 3 parts by mass [0211], that the amount of DICY7 [0211] that is dicyandiamide [0197] is 5.3, 5.9, 5.4, 6, 5, or 9 parts by mass [0211], and that the amount of epoxy resin is 100 parts by mass [0211].
Regarding claim 4, Nagano teaches that the epoxy resin composition further comprises [0014, 0066, 0091, 0092] at least one component that is optionally core-shell polymers [0018] that consist mainly of a core constituent in the form of particles containing a crosslinked rubbery polymer or elastomer as the primary component and a shell constituent that is primarily of a dissimilar polymer to the core constituent and graft-polymerized therewith over the surface thereof to form particles of the core constituent with their surfaces covered partly or entirely with the shell constituent [0056], wherein the materials for the core component to form the core-shell polymer are polymers produced through polymerization of at least one selected from acrylate or methacrylate based monomers [0057], wherein materials for the shell constituent are polymers produced through polymerization of at least one selected from (meth)acrylates and aromatic vinyl compounds [0058], which optionally reads on wherein the epoxy resin composition further includes a thickening particle formed from a polymer having one or two or more monomer units selected from a group consisting of a methacrylic acid ester compound, an acrylic acid ester compound, and a vinyl compound as claimed.
Nagano does not teach a specific embodiment wherein the epoxy resin composition further includes a thickening particle formed from a polymer having one or two or more monomer units selected from a group consisting of a methacrylic acid ester compound, an acrylic acid ester compound, and a vinyl compound. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Nagano’s core-shell polymers, wherein the materials for the core component to form the core-shell polymer are polymers produced through polymerization of at least one selected from acrylate or methacrylate based monomers, wherein materials for the shell constituent are polymers produced through polymerization of at least one selected from (meth)acrylates and aromatic vinyl compounds, to modify Nagano’s epoxy resin composition, which would read on wherein the epoxy resin composition further includes a thickening particle formed from a polymer having one or two or more monomer units selected from a group consisting of a methacrylic acid ester compound, an acrylic acid ester compound, and a vinyl compound as claimed. One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for improving nominal compressive strain at break and elastic modulus of the resulting cured epoxy resin composition and for improving compression strength and interlaminar toughness of the resulting fiber reinforced composite material because Nagano teaches that the epoxy resin composition further comprises [0014, 0066, 0091, 0092] at least one component that is optionally core-shell polymers [0018] that consist mainly of a core constituent in the form of particles containing a crosslinked rubbery polymer or elastomer as the primary component and a shell constituent that is primarily of a dissimilar polymer to the core constituent and graft-polymerized therewith over the surface thereof to form particles of the core constituent with their surfaces covered partly or entirely with the shell constituent [0056], wherein the materials for the core component to form the core-shell polymer are polymers produced through polymerization of at least one selected from acrylate or methacrylate based monomers [0057], wherein materials for the shell constituent are polymers produced through polymerization of at least one selected from (meth)acrylates and aromatic vinyl compounds [0058], that as a result of the epoxy resin composition comprising the core-shell polymers, the brittleness of the epoxy resin is compensated for by the toughness of the core-shell polymers, whereas the low elastic modulus of the core-shell polymers is compensated for by the epoxy resin, thus allowing the nominal compressive strain at break to be improved considerably while ensuring that the resulting cured epoxy resin will have a high elastic modulus [0052], and that the use of such an epoxy resin composition enables the production of a fiber reinforced composite material with a noticeably improved compression strength and interlaminar toughness [0052].
Regarding claim 5, Nagano teaches that the epoxy resin composition further comprises [0014, 0066, 0091, 0092] at least one component that is optionally thermoplastic resins that are compatible with the epoxy resin [0018], which optionally reads on wherein the epoxy resin composition further includes a thermoplastic resin as claimed.
Nagano does not teach a specific embodiment wherein the epoxy resin composition further includes a thermoplastic resin. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Nagano’s thermoplastic resins that are compatible with the epoxy resin to modify Nagano’s epoxy resin composition, which would read on wherein the epoxy resin composition further includes a thermoplastic resin as claimed. One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for improving nominal compressive strain at break and elastic modulus of the resulting cured epoxy resin composition and for improving compression strength and interlaminar toughness of the resulting fiber reinforced composite material because Nagano teaches that the epoxy resin composition further comprises [0014, 0066, 0091, 0092] at least one component that is optionally thermoplastic resins that are compatible with the epoxy resin [0018], that as a result of the epoxy resin composition comprising the thermoplastic resins that are compatible with the epoxy resin, the brittleness of the epoxy resin is compensated for by the toughness of the core-shell polymers, whereas the low elastic modulus of the core-shell polymers is compensated for by the epoxy resin, thus allowing the nominal compressive strain at break to be improved considerably while ensuring that the resulting cured epoxy resin will have a high elastic modulus [0052], and that the use of such an epoxy resin composition enables the production of a fiber reinforced composite material with a noticeably improved compression strength and interlaminar toughness [0052].
Regarding claim 6, the Office recognizes that all of the claimed physical properties are not positively taught by Nagano, namely that a gel time of the epoxy resin composition at 150°C is 300 seconds or less. However, Nagano renders obvious all of the claimed ingredients, amounts, process steps, and process conditions of the prepreg according to claims 1-5 and the epoxy resin composition recited in claim 1, as explained above. Furthermore, the instant application recites that the prepreg of the present invention including the urea-based accelerator has a short gel time [0024], and that the gel time can be adjusted by adding the urea-based accelerator [0040]. Therefore, the claimed physical properties would naturally arise from the prepreg and the epoxy resin composition that is rendered obvious by Nagano. When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (MPEP 2112.01(I)). If the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present (MPEP 2112.01(II)). If it is the applicant’s position that this would not be the case: (1) evidence would need to be presented to support the applicant’s position; and (2) it would be the Office’s position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients, amounts, process steps, and process conditions.
Regarding claims 7 and 9-13, a fiber reinforced composite material produced by curing the prepreg [0020], wherein the reinforcement fiber is carbon fiber [0127, 0128], which reads on a carbon fiber-reinforced composite material obtained by curing the prepreg according to claim 1 as claimed.
The Office recognizes that all of the claimed physical properties are not positively taught by Nagano, namely wherein a 0° compressive strength reduction ratio is 30% or less. However, Nagano renders obvious all of the claimed ingredients, amounts, process steps, and process conditions of the carbon fiber-reinforced composite material obtained by curing the prepreg according to claims 1-6 and the prepreg according to claims 1-6 as explained above. Furthermore, the instant application recites that the CFRP of the present invention is characterized by having low water absorption [0118], and that when the water absorption is too high, the 0* compressive strength reduction ratio described below tends to increase [0118]. Therefore, the claimed physical properties would naturally arise from the carbon fiber-reinforced composite material obtained by curing the prepreg that is rendered obvious by Nagano. When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (MPEP 2112.01(I)). If the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present (MPEP 2112.01(II)). If it is the applicant’s position that this would not be the case: (1) evidence would need to be presented to support the applicant’s position; and (2) it would be the Office’s position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients, amounts, process steps, and process conditions.
Regarding claims 8 and 14-18, Nagano teaches that the epoxy resin composition optionally further comprises [0014, 0066, 0091, 0092] dicyandiamide to work as amine curing agent [0092], wherein the dicyandiamide is optionally used in combination with a curing agent for epoxy resin [0096], wherein the curing agent for epoxy resin is optionally an aromatic polyamine [0065] that is 3,3′-diisopropyl-4,4′-diaminodiphenyl methane, 3,3′-di-t-butyl-4,4′-diaminodiphenyl methane, 3,3′-diethyl-5,5′-dimethyl-4,4′-diaminodiphenyl methane, 3,3′-di-t-butyl-5,5′-dimethyl-4,4′-diaminodiphenyl methane, 3,3′,5,5′-tetraethyl-4,4′-diaminodiphenyl methane, 3,3′-diisopropyl-5,5′-diethyl-4,4′-diaminodiphenyl methane, 3,3′-di-t-butyl-5,5′-diethyl-4,4′-diaminodiphenyl methane, 3,3′-di-t-butyl-5,5′-diisopropyl-4,4′-diaminodiphenyl methane, or 3,3′,5,5′-tetra-t-butyl-4,4′-diaminodiphenyl methane [0069], wherein in examples, the epoxy resin composition comprises 51 parts by mass of 3,3’-DAS [0211] that is 3,3′-diaminodiphenyl sulfone that is amine curing agent [0069] and 100 parts by mass of epoxy resin [0211].
Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to optimize the parts by mass of Nagano’s curing agent for epoxy resin that is an aromatic polyamine that is 3,3′-diisopropyl-4,4′-diaminodiphenyl methane, 3,3′-di-t-butyl-4,4′-diaminodiphenyl methane, 3,3′-diethyl-5,5′-dimethyl-4,4′-diaminodiphenyl methane, 3,3′-di-t-butyl-5,5′-dimethyl-4,4′-diaminodiphenyl methane, 3,3′,5,5′-tetraethyl-4,4′-diaminodiphenyl methane, 3,3′-diisopropyl-5,5′-diethyl-4,4′-diaminodiphenyl methane, 3,3′-di-t-butyl-5,5′-diethyl-4,4′-diaminodiphenyl methane, 3,3′-di-t-butyl-5,5′-diisopropyl-4,4′-diaminodiphenyl methane, or 3,3′,5,5′-tetra-t-butyl-4,4′-diaminodiphenyl methane in Nagano’s epoxy resin composition to be from 3 to 20 parts by mass with respect to 100 parts by mass of Nagano’s epoxy resin. One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for optimizing an extent of curing of Nagano’s epoxy resin composition when it is cured because Nagano teaches that the epoxy resin composition optionally further comprises [0014, 0066, 0091, 0092] dicyandiamide to work as amine curing agent [0092], wherein the dicyandiamide is optionally used in combination with a curing agent for epoxy resin [0096], wherein the curing agent for epoxy resin is optionally an aromatic polyamine [0065] that is 3,3′-diisopropyl-4,4′-diaminodiphenyl methane, 3,3′-di-t-butyl-4,4′-diaminodiphenyl methane, 3,3′-diethyl-5,5′-dimethyl-4,4′-diaminodiphenyl methane, 3,3′-di-t-butyl-5,5′-dimethyl-4,4′-diaminodiphenyl methane, 3,3′,5,5′-tetraethyl-4,4′-diaminodiphenyl methane, 3,3′-diisopropyl-5,5′-diethyl-4,4′-diaminodiphenyl methane, 3,3′-di-t-butyl-5,5′-diethyl-4,4′-diaminodiphenyl methane, 3,3′-di-t-butyl-5,5′-diisopropyl-4,4′-diaminodiphenyl methane, or 3,3′,5,5′-tetra-t-butyl-4,4′-diaminodiphenyl methane [0069], wherein in examples, the epoxy resin composition comprises 51 parts by mass of 3,3’-DAS [0211] that is 3,3′-diaminodiphenyl sulfone that is amine curing agent [0069] and 100 parts by mass of epoxy resin [0211], which means that the parts by mass of Nagano’s curing agent in Nagano’s epoxy resin composition in parts by mass with respect to 100 parts by mass of Nagano’s epoxy resin would have affected an extent of curing of Nagano’s epoxy resin composition when it is cured.
The Office recognizes that all of the claimed physical properties are not positively taught by Nagano, namely wherein a water absorption is 1.5% by mass or less. However, Nagano renders obvious all of the claimed ingredients, amounts, process steps, and process conditions of the carbon fiber-reinforced composite material according to claims 7 and 9-13 and the prepreg according to claims 1-6 as explained above. Furthermore, the instant application recites that the carbon fiber-reinforced composite material produced by using the prepreg of the present invention has high water absorption resistance [0024], that when the blending amount of the aromatic amine [B] is 3 parts by mass or more, water absorption resistance of the cured product obtained by curing the epoxy resin composition can be improved [0062], that when the blending amount of the aromatic amine [B] is 20 parts by mass or less, water absorption resistance of the cured product obtained by curing the epoxy resin composition can be improved [0062], and that the CFRP of the present invention is characterized by having low water absorption [0118]. Also, as explained in the previous paragraph, before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to optimize the parts by mass of Nagano’s curing agent for epoxy resin that is an aromatic polyamine that is 3,3′-diisopropyl-4,4′-diaminodiphenyl methane, 3,3′-di-t-butyl-4,4′-diaminodiphenyl methane, 3,3′-diethyl-5,5′-dimethyl-4,4′-diaminodiphenyl methane, 3,3′-di-t-butyl-5,5′-dimethyl-4,4′-diaminodiphenyl methane, 3,3′,5,5′-tetraethyl-4,4′-diaminodiphenyl methane, 3,3′-diisopropyl-5,5′-diethyl-4,4′-diaminodiphenyl methane, 3,3′-di-t-butyl-5,5′-diethyl-4,4′-diaminodiphenyl methane, 3,3′-di-t-butyl-5,5′-diisopropyl-4,4′-diaminodiphenyl methane, or 3,3′,5,5′-tetra-t-butyl-4,4′-diaminodiphenyl methane in Nagano’s epoxy resin composition to be from 3 to 20 parts by mass with respect to 100 parts by mass of Nagano’s epoxy resin. Therefore, the claimed physical properties would naturally arise from the carbon fiber-reinforced composite material that is rendered obvious by Nagano. When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (MPEP 2112.01(I)). If the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present (MPEP 2112.01(II)). If it is the applicant’s position that this would not be the case: (1) evidence would need to be presented to support the applicant’s position; and (2) it would be the Office’s position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients, amounts, process steps, and process conditions.

Response to Arguments
Applicant’s arguments, see p. 6-8, filed 06/28/2022, with respect to the rejection of claim(s) 1-3, 5-10, 12-15, and 17-18 under 35 U.S.C. 103 as being unpatentable over Almen (US 6,379,799 B1, cited in IDS) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments, see p. 6-8, filed 06/28/2022, with respect to the rejection of claim(s) 4, 11, and 16 rejected under 35 U.S.C. 103 as being unpatentable over Almen (US 6,379,799 B1, cited in IDS) as applied to claim 1, and further in view of Lenzi (US 2017/0043552 A1) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID KARST whose telephone number is (571)270-7732. The examiner can normally be reached Monday-Friday 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID T KARST/           Primary Examiner, Art Unit 1767